                            Case 20-10883      Doc 139     Filed 03/05/21     Page 1 of 2
Entered: March 5th, 2021
Signed: March 5th, 2021

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                            (Greenbelt Division)

          In re:                                    )
          KEMPES JEAN                               ) Case No. 20-10883-LSS
          LORI LEE JEAN,                            )
                                                    ) (Chapter 7)
                 Debtors.                           )
           _________________________________________)___________________________________

            ORDER GRANTING AMENDED EMERGENCY MOTION TO COMPEL DEBTORS
              TO OBEY COURT ORDER COMMANDING PRODUCTION OF DOCUMENTS
                           AND FOR IMPOSITION OF SANCTIONS

                   UPON CONSIDERATION of the Amended Emergency Motion to Compel Debtors to

         Obey Court Order Commanding Production of Documents and for Imposition of Sanctions (the

         “Motion to Compel”) filed by Gary A. Rosen, the Chapter 7 Trustee herein, any Opposition thereto

         filed by the Debtors and any arguments of counsel, and this Court being fully advised, it is hereby.

                   ORDERED that the Motion to Compel shall be and is hereby GRANTED; and it is further

                   ORDERED that the Debtors shall, within 48 hours of the entry of this Order, produce to

         the Trustee all documents withheld from their production in response to Request Nos. 1-14 and 19

         in the Schedule of Documents Requested to be Produced by Debtors referenced in this Court’s

         Order Granting Trustee’s Motion to Modify Order Denying Motion to Convert and Directing

         Debtors to Appear for 2004 Examination on Date Selected by Trustee, entered herein on January
                 Case 20-10883       Doc 139      Filed 03/05/21     Page 2 of 2




26, 2021 (ECF #108), and deliver the same to counsel for the Trustee at its offices located at 18421

Henson Boulevard, Suite 201, Hagerstown, Maryland 21742; and it is further

       ORDERED that the Debtors and their counsel, Sari K. Kurland, Esquire, shall reimburse

the Trustee his reasonable attorney’s fees incurred in pursuing and obtaining the relief set forth

herein, provided that the Trustee submits a fee petition for the Court’s review and approval within

seven (7) days of the entry of this Order.

                                        END OF ORDER


Copies to:

Sari K. Kurland, Esq.
Gary A. Rosen, Esq.
Roger Schlossberg, Esq.
Frank J. Mastro, Esq.
All parties requesting notice




                                                 2
